I respectfully dissent from the majority opinion. The majority opinion concludes that the Bedford Heights ban on door-to-door solicitation is constitutional under the First Amendment. I, of course, believe that the ban is unduly constrictive because it cuts off the flow of information to consumers in a way that is offensive to the First Amendment and is, therefore, unconstitutional.
In door-to-door solicitation cases, the United States Supreme Court has held that flat bans of this nature are unduly constrictive. In weighing the First Amendment value over the restriction, the United States Supreme Court has concluded that where less restrictive alternatives exist, the First Amendment right to speak will win out. In fact, the court urged that where the goal of the governmental regulation is privacy, homeowners are better monitors of their privacy needs. Consequently, a flat-out door-to-door solicitation ban is unconstitutional.Martin v. Struthers (1943), 319 U.S. 141, 63 S.Ct. 862,87 L.Ed. 1313. The United States Supreme Court went on to outline some less restrictive alternatives. For example, it urged that the homeowner could utilize "do not disturb — no solicitation" signs. As a less restrictive alternative, the government could make it a crime to ring door bells where the sign existed. This, the court urged, was much more palatable than banning protected speech.
The majority states that the Bedford Heights ban survives because it is content-neutral. Constitutional content-neutral scrutiny will not save a ban that leaves too little breathing space for communication to flow and too little space for the listener to access the information. In fact, Justice Kennedy, writing for the majority, concluded that he seriously doubted whether content-neutral scrutiny applied in an area where the restriction flatly banned commercial speech. Edenfield v. Fane
(1993), 507 U.S. 761, 773, 113 S.Ct. 1792, 1801,123 L.Ed.2d 543, 557. In Edenfield, Justice Kennedy went on to say that even if it does apply, the challenged restriction must be of a type that serves a substantial state interest in a direct and effective way. Id. I do not believe that the ban advances Bedford Heights' interest in a direct and effective way. It is this failure that is at the heart of my dissent, which is the second prong of Cent. Hudson Gas  Elec. Corp. v. Pub. Serv.Comm. of New York (1980), 447 U.S. 557, 100 S.Ct. 2343,65 L.Ed.2d 341. However, before I proceed in that direction, I cannot resist the temptation to advance what I believe is the best and most sensible approach to bans that restrict the dissemination of lawful, nonmisleading information. Foremost, as a Brennanite, I believe that any ban on commercial speech that deprives a consumer of accurate, lawful, nonmisleading information should be strictly *Page 824 
scrutinized. See Justice Brennan's dissent in Posadas de PuertoRico Assoc. v. Tourism Co. of Puerto Rico (1986), 478 U.S. 328,106 S.Ct. 2968, 92 L.Ed.2d 266 (Brennan, J., dissenting).
Under a strict scrutiny analysis, Bedford Heights would be required to show a compelling interest for the ban. Compelling-interest scrutiny means the government has to show the ban is necessary to achieve a compelling governmental interest. A compelling interest is more than a governmental desire to do something different to combat a harm, and it must be necessary. A necessary regulation is more than merely appropriate. Because of the necessary standard, strict scrutiny is often fatal to most well-meaning regulations, like the one in this case. The Bedford Heights ban should undergo this strict scrutiny because its ban is aimed at lawful, nonmisleading information that its citizen-consumers should be allowed to access. The value at issue is the First Amendment right to speak and right to access. Above all, the First Amendment should come first.
I advance this view because of the recent decision by the United States Supreme Court in 44 Liquormart, Inc. v. RhodeIsland (1996), 517 U.S. ___, 116 S.Ct. 1495, 134 L.Ed.2d 711. In44 Liquormart, Justice Stevens said that when a state entirely prohibits the dissemination of truthful, nonmisleading, commercial messages for reasons unrelated to a claimed interest, "there is far less reason to depart from the rigorous review that the First Amendment generally demands." Id. at ___,116 S.Ct. at 1507, 134 L.Ed.2d at 726.
Justice Thomas, on the other hand, in his concurrence in44 Liquormart, 517 U.S. at ___, 116 S.Ct. at 1515,134 L.Ed.2d at 736, says bans of this nature are per se unconstitutional when the government seeks to keep information from its citizenry, which is lawful and nonmisleading. An ignorant, uninformed public is much more dangerous than the evil the government is targeting. I rather think that Justice Thomas'sper se approach should be applied in all cases where the information is lawful and nonmisleading. However, I am constrained to view this case under the state of the present law, and I believe under most of the commercial speech cases this ban by Bedford Heights does not pass First Amendment scrutiny. See Florida Bar v. Went For It (1995), 515 U.S. 618,115 S.Ct. 2371, 132 L.Ed.2d 541; Cent. Hudson, supra.
In fact, I agree with the majority that under the present lawCent. Hudson is the standard. I believe, however, that Cent.Hudson resolves the facts of this case in favor of the First Amendment and against the Bedford Heights ban.
In this case, Bedford Heights, without evidence, advances two targeted interests: privacy and crime. It admits that the standard harms, i.e., fraud, dishonesty, coercion, and compromise are not its targeted aims. It is also true that the solicitation has not been challenged as unlawful or misleading. In fact, Bedford Heights concedes that it is lawful and nonmisleading information. Thus, the *Page 825 
issue is whether this ban is legal under the second and third prongs of Cent. Hudson. The burden of justifying the regulation under both prongs is on Bedford Heights, and from a review of the record, it has failed under both.
In Florida Bar, Justice O'Connor, writing for the majority, reaffirmed the Cent. Hudson — Edenfield burden of proof standard and went on to define intermediate judicial scrutiny underCent. Hudson as requiring that the government (1) asserts a substantial interest in support of its regulation, (2) establishes that the restriction directly and materially advances that interest, and (3) demonstrates that the regulation is narrowly drawn. Id. at 624, 115 S.Ct. at 2376,132 L.Ed.2d at 549. In defining the second prong of Cent. Hudson, the United States Supreme Court observed:
"[A] governmental body seeking to sustain a restriction on commercial speech must demonstrate that the harms it recites are real and that its restrictions will in fact alleviate them to a material degree." Id. at 626, 115 S.Ct. at 2377,132 L.Ed.2d at 550.
In Edenfield, a Cent. Hudson second prong case, the United States Supreme Court held that the burden of proof is a strong one because the government has to show actual effect on the asserted harm. In Edenfield, the harm was the dangers of fraud, overreaching, and compromise. The court held no statistical data or studies were introduced to suggest personal solicitation created dangers of fraud, overreaching, or compromised independence that the regulator seemed to fear. Id.,507 U.S. at 771, 113 S.Ct. at 1800, 123 L.Ed.2d at 555. Moreover, no anecdotal evidence was offered to substantiate that the feared harm was being alleviated by the ban. "Not even Fane's own conduct," observed the United States Supreme Court, suggested that the ban was justified. Id., 507 U.S. at 771,113 S.Ct. at 1800, 123 L.Ed.2d at 556.
In Edenfield, the government provided an affidavit that contained a series of conclusory statements of harms. The United States Supreme Court found the affidavit woefully inadequate to satisfy Cent. Hudson's second prong. Thus, the court held the ban illegal and struck it down as paternalistic and prophylactic.
Edenfield, thus, outlined a set of evidentiary guidelines that might meet the First Amendment test. The regulator could offer statistical evidence. This evidence could be used to show the claimed dangers or asserted harms. It could offer anecdotal evidence to show that the harm has been alleviated. This evidence would substantiate that the government's interest is directly and materially advanced by the ban. Finally, the United States Supreme Court stated that the regulator could look to the solicitor's conduct to show specific bad conduct. Consequently, under Cent. Hudson — Edenfield, the second prong is not sustained unless the regulator can show that actual harm either has or will most *Page 826 
likely occur and that the ban has had an actual effect on the harm. Bedford Heights has failed on this standard.
Here, Bedford Heights has in its pleadings (no affidavits) listed a series of conclusory opinions by its lawyer about privacy and crime deterrence. Under Edenfield, this is not sufficient. If the affidavit in Edenfield was deemed woefully inadequate, certainly the conclusory pleadings of a lawyer are equally so.
Furthermore, Bedford Heights has not documented any evidence of NARI's conduct or door-to-door solicitation for home repair and remodeling in general that would lead one to believe that privacy is violated or crime increased.
Bedford Heights's overall argument is that solicitation is inherently bad, a premise flatly rejected in Edenfield. In fact, the opposite is true. Door-to-door solicitation provides opportunity for the consumer to see first-hand the product or services being promoted. Some will welcome it and others will not. Those who do not can post a sign forbidding the ringing of their door bell or a sign that says "no soliciting." A private citizen's regulation of solicitors is totally different from a city banning all solicitation and is more acceptable underCent. Hudson. In my opinion Bedford Heights has not fulfilled its obligation under the second prong. Generally, a Cent.Hudson second prong failure is fatal to a case. However, for argument's sake, I will review the third prong.
The most recent third prong case to come out of the United States Supreme Court is the 44 Liquormart case, 517 U.S. ___,116 S.Ct. 1495, 134 L.Ed.2d 711. In 44 Liquormart, Justice O'Connor found failure under Cent. Hudson's third prong when the ban is more extensive than necessary to serve the state's interest. Id. at ___ — ___, 116 S.Ct. at 1520-1523,134 L.Ed.2d at 743-747. She explained that the narrowly drawn fit must be a "fit between the legislature's goal and method, `a fit that is not necessarily perfect, but reasonable; that represents not necessarily the single best disposition but one whose scope is in proportion to the interest served.'" Id. at ___,116 S.Ct. at 1521, 134 L.Ed.2d at 744, citing, Bd. of Trustees of State Univ.of New York v. Fox (1989), 492 U.S. 469, 480, 109 S.Ct. 3028,3035, 106 L.Ed.2d 388, 403.
In Florida Bar (a second-prong case) she had suggested in her analysis on the third prong that the less burdensome analysis is a relevant factor to be considered. Id. at 632,115 S.Ct. at 2380, 132 L.Ed.2d at 554. In 44 Liquormart she said that "[t]he availability of less burdensome alternatives to reach the stated goal signals that the fit between the legislature's ends and the means chosen to accomplish those ends may be too imprecise to withstand First Amendment scrutiny." Id., 517 U.S. at ___,116 S.Ct. at 1521, 134 L.Ed.2d at 744.
Here, there are less burdensome alternatives to reaching Bedford Heights' goal than burdening speech. For example, the criminal law of the state is one *Page 827 
way to deter crime, and consumers are better judges of their own privacy interests. Those who are housebound may want the information. Furthermore, it is unreasonable to believe that privacy is enhanced by prohibiting one group of lawful solicitors (commercial) in the name of privacy while allowing another group or groups such as here. Under the law restricting door-to-door solicitations, Bedford Heights provided exemptions for educational, charitable, and religious groups and newspapers.
The majority's position is that the ban is a reasonable fit because it restricts only the method and not the message. InEdenfield, this argument was advanced to justify the second prong and here it is advanced by the majority to justify the third prong. The United States Supreme Court in Edenfield said that it seriously doubted whether this position applied to this area. 507 U.S. at 773, 113 S.Ct. at 1801, 123 L.Ed.2d at 557. It raised the question of whether a flat ban on commercial solicitation could be regarded as a content-neutral time, place, or manner restriction. If it is, the Edenfield court concluded, the state would still have to establish the second prong.Id., 507 U.S. at 773, 113 S.Ct. at 1801-1802,123 L.Ed.2d at 557. Likewise, in this case, Bedford Heights still has to show that the ban is a reasonable fit. This it has not done. The fact that Bedford Heights has banned some activity and exempted others shows that its position on privacy and crime deterrence is weak. Therefore, under 44 Liquormart, the fit is not narrowly drawn.
A reasonable fit under the third prong is a matter of precision. Precision exists when there are no less burdensome alternatives to reach the stated goals. Justice O'Connor in44 Liquormart held that when less burdensome goals are available this should signal that the fit between the ends and means is too imprecise to withstand First Amendment scrutiny. Id.,
517 U.S. at ___, 116 S.Ct. at 1521, 134 L.Ed.2d at 743-744.
A reasonable fit in her opinion was most likely to exist when the restricted communication could be channeled through some other means. Id. She did not indicate what those other channels should look like and if the First Amendment would be satisfied by saying to the speaker, "Go find another way to get your message out, this one is closed to you."
It is an easier, cleaner case when the justification for the restriction on speech is so unrelated to the goal and the other channels available to the speaker are foreclosed. Restrictions of this nature, in Justice O'Connor's opinion, would be arbitrary.
Our concern, however, is what is a reasonable fit when the city has available less burdensome alternatives and the speaker equally has other avenues to get its message out, even if those avenues are more costly. For example, advertising by mail might be an alternative. In my opinion, even under these facts the First *Page 828 
Amendment suffers. For the small businessperson this other channel is not only costly but infringes on his right to speak. At the same time, it impedes the listeners' right to access information for a goal that appears disproportionate to the means used.
Ordinarily, I would have been in favor of returning the case to the trial court to allow Bedford Heights the opportunity to prove the second and third prongs of Cent. Hudson. However, because I do not believe it can, I am of the opinion that summary judgment should have been entered for NARI.